DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 8, 2021.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the parent application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,159,526.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 14/824,673 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are narrower than the application claims and therefore the application claims would necessarily infringe on the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Young, U.S. 2006/0084965 (hereinafter Young) in view of Shah, U.S. 2005/0277918 (hereinafter Shah).
Regarding claims 1, 2, 5, 13, and 14, Young discloses (note figs. 1 and 5-6) an assembly comprising: a cannula having a hub (29) with indicia (note paragraph 35), a body (12), an electrically conductive distal tip (92), a lumen (18), and a side opening (80); and an inner electrode body (20) having a hub (28) with first and second indicia (note paragraph 35), a distal end and a proximal end; wherein the electrode body and cannula body have substantially equal lengths; and wherein a rotational orientation of the electrode body relative to the cannula determines whether the distal end of the electrode body is deployed from the side opening or seated within the lumen (i.e., if electrode body and cannula are misaligned when electrode body is inserted, tips of electrodes will not exit through the side openings and will remain in the lumen).  However, Young fails to explicitly disclose a cannula having a bend between proximal and distal ends, as well as an inner electrode body having a corresponding bend between its proximal and distal ends.  Shah teaches a similar cannula having a bend between proximal and distal ends (see fig. 3B), as well as (necessarily – see fig. 3B) the use of an inner probe/device (paragraph 20) with a corresponding bend.  It is well known in the art that these different designs (i.e., straight vs. bent cannula assembly) are widely considered to be interchangeable, as can be seen in the different embodiments of Shah.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the cannula of Young to comprise a bend between proximal and distal ends, as well as an inner electrode body having a corresponding bend between its proximal and distal ends.  This is 
Regarding claims 3, 4, and 16, Young discloses (see above) an assembly wherein said electrode hub necessarily comprises ‘opposing faces’ (any opposing ‘surfaces’ on this hub could be described in this manner) and said cannula hub necessarily comprises a ‘face’ (i.e., surface), with said ‘indicia’ necessarily being disposed in the claimed manner (note paragraph 35).     
Regarding claims 6 and 7, Young discloses (see above) an assembly comprising an electrode body and a cannula body.  However, Young fails to explicitly disclose that these bodies are each made from a single piece of material.  It is well known in the art that these different designs (i.e., single-piece vs. multi-piece bodies) are widely considered to be interchangeable.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have further modified the bodies of Young to comprise a cannula body and electrode body that are each formed from a single piece of material.  This is because this modification would have merely comprised a simple substitution of interchangeable body designs in order to produce a predictable result (see MPEP 2143).  It should also be noted that it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  Furthermore, it has been held to be within In re Leshin, 125 USPQ 416.
Regarding claim 8, Young discloses (see above) an assembly wherein said electrode body further comprises an elastic section (26) formed from a nickel titanium alloy (note paragraph 29).
Regarding claim 9, Young discloses (see above) an assembly further comprising an electrically insulating sleeve (note paragraph 23) disposed over said cannula body with said sleeve including an end (e.g., proximal end) that terminates proximal to the side opening. 
Regarding claim 10, Young discloses (see above) an assembly comprising an electrode body and a cannula body.  However, Young fails to explicitly disclose an electrode body with a temperature sensor disposed distally thereon.  Shah teaches (note paragraph 39) a similar assembly comprising an inner electrosurgical probe/device with a distal temperature sensor.  It is well known in the art that the inclusion of a temperature sensor would result in increased safety and efficiency, since this design would enable temperature-based feedback during a procedure.  Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made, to have further modified the assembly of Young to comprise an electrode body with a temperature sensor disposed distally thereon, in order to increase safety and efficiency.     
Regarding claim 11, Young discloses (see above) an assembly configured to be operated in the claimed manner (note paragraph 31).
Regarding claim 12, Young in view of Shah teaches (see above) an assembly comprising a tip that is flared in the claimed manner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794